Citation Nr: 0204630	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  97-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service with the United States Marine 
Corps from November 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bipolar affective disorder. 

This case was previously before the Board in October 1998 
when it was remanded for additional development.  The 
requested development has been accomplished and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Bipolar affective disorder was not present during service 
or compensably manifested within one year of separation from 
service and is not shown to be otherwise related to service.


CONCLUSION OF LAW

Bipolar affective disorder was not incurred in or aggravated 
by military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  On evaluation at entry into 
service, the veteran's psychiatric status was noted to be 
"normal" and he denied having or having had depression or 
nervous trouble of any sort.  A March 16, 1977, record entry 
notes that the veteran wanted to be seen at what appears to 
be "psychiatry."  He was told to return later that day to 
see a medical officer for a referral.  The next record entry 
is dated two days later, when the veteran was seen for a 
steam burn.  Subsequent service medical records reflect no 
psychiatric complaints or abnormal findings.  When he was 
examined in December 1997 and May 1978 for confinement and 
found to be fit.  On his separation examination in November 
1979, his psychiatric status was noted to be "normal."  The 
veteran's service personnel records show that he served as a 
cook, and that he committed multiple offenses involving such 
infractions as unauthorized absence, violation of a lawful 
order, and possession of marijuana.  

The veteran filed an initial claim for VA disability benefits 
based on bipolar disorder in 1995.  He did not indicate when 
the disorder began, or that he had received any relevant 
medical treatment in service or thereafter other than noting 
that he had been admitted to a VA facility the previous 
month.  

Private hospital records obtained in 1999 show that in August 
1986, the veteran underwent his first hospitalization at the 
Baptist Medical Center with a chief complaint of alcohol and 
chemical dependency.  The veteran gave a 12-year history of 
alcohol dependency and multiple drug use.  He stated that he 
was tired of alcohol interfering with his job and family and 
wished to get help.  After only a few days of treatment, he 
left against medical advice, with a final diagnosis of 
alcohol and chemical dependency.

Medical records obtained in December 1998, reflect that in 
June 1992, the veteran was admitted to another private 
facility, the Valley Hope Association, stating that he came 
for treatment due to alcohol and drugs interfering with his 
relationships.  He stated that he had had problems with 
alcohol and drugs for 5 to 6 years.  The veteran stated that 
he had begun drinking and using marijuana when he was 15 
years old.  He reported that before he stared using drugs he 
had had a B average in school and that he dropped out of the 
10th grade because he knew more than the teachers.  It was 
noted that he had enlisted in 1976 and had received a general 
discharge due to drug use.  He reported having been depressed 
since being divorced (in 1988) and reported having a few 
auditory hallucinations during the last few years.  While 
hospitalized he underwent a psychological evaluation have he 
discharge summary notes that during his admission, "the 
longer he became sober, the more evident a possible thought 
disorder became or a possible bi-polar affect disturbance."  
He was referred to a staff psychologist for an evaluation, 
which resulted in diagnoses of alcohol dependence, cannabis 
dependence, and obsessive compulsive personality disorder.  
The same diagnoses were reported at discharge, along with a 
notation that the veteran also showed symptoms of a possible 
thought disorder and/or bipolar disorder.  He left treatment 
without approval and against recommendations.

VA mental health clinic records dated in July 1992 note that 
the veteran left Valley Hope the previous day, resumed 
drinking, and had now come to the VA asking for help with 
substance abuse.  It was further noted that he appeared to 
minimize his alcohol and marijuana use and focus on his 
"alleged" bipolar illness.  He was noted to be ambivalent 
about discontinuing his substance abuse.  Although he was 
given a follow-up appointment, there is no record that he 
kept the appointment.  The next record of his treatment by VA 
is dated in 1995.

In August 1995, the veteran was admitted to a VA Medical 
Center (VAMC) for alcohol and marijuana use.  The report of 
his hospitalization notes that one week after admission, his 
mental condition started changing and he became grossly 
psychotic, both paranoid and delusional, and possibly 
experiencing the onset of manic symptoms.  He was treated 
with medication and discharged several weeks later against 
medical advice with a diagnosis of bipolar mood disorder.  

In an August 1995 note, G. Colom, M.D., wrote that he had 
been treating the veteran since August 1992 for bipolar 
disorder and chronic alcoholism.  

In September 1995, the veteran admitted himself to a VA 
hospital.  He stated that he wanted to be off the medications 
that had been prescribed for him.  He was admitted to the 
psychiatric ward and taken off Xanax.  Five days later he was 
discharged with diagnoses of bipolar affective disorder, 
alcohol abuse, marijuana abuse, and benzodiazepine abuse.

The veteran was provided a VA mental disorders examination in 
January 1996.  He indicated that he believed he started 
having mental problems while on active duty in that he was 
depressed, and that he treated his depression by drinking and 
doing drugs.  He related to the examiner that, after leaving 
the military in 1979, he continued to drink and became 
involved with AA in 1986.  He stated that he did not get help 
until 1992 when he was diagnosed with bipolar affective 
disorder at Valley Hope.  Following a mental status 
examination, the examiner noted a diagnosis of bipolar 
affective disorder with a period of onset "very possibly 
dating back to the time he was still in the service with 
drinking being a component of the condition of bipolar 
affective disorder."

The veteran had additional psychiatric admissions a VAMC in 
July and August 1996, and again in June 1997.  During the 
July and August 1976 hospitalizations it was noted that he 
had homicidal thoughts regarding co-workers.  Bipolar mood 
disorder was noted as a diagnosis on each of his discharge 
summaries.  The June 1997 discharge summary indicates that 
the veteran's reported psychiatric history was significant 
for bipolar mood disorder since 1987.  A January 1997 VA 
outpatient record notes that the veteran had just been 
informed of the award of Social Security disability benefits. 

In October 1997, the veteran was provided another VA mental 
disorders examination, which included a review the records.  
The veteran was interviewed and admitted beginning the abuse 
of alcohol at the age of 14.  He expressed his belief that he 
had bipolar disorder when he was in service, that service 
aggravated it and that his use of illicit drugs was a symptom 
of it.  He stated that he was never offered treatment for 
mental problems or drug abuse during service.  The veteran's 
medical history was reviewed, and following a mental status 
examination, the diagnoses were bipolar affective disorder, 
marijuana abuse, alcohol dependence in remission, and 
probable personality disorder.  The examiner who prepared the 
examination report noted that he had discussed the veteran's 
case with the Chief of the Mental Hygiene Clinic, who also 
had seen the veteran, and with the veteran's VA treating 
psychiatrist.  It was reported that:

None of us can state for certainty that 
his bipolar condition began during 
[service].  There is a history of bipolar 
disorder in his family.  He said his 
uncle is bipolar.  However, we do not 
have direct medical evidence during the 
service tenure that he was bipolar at 
that time.  All that can be said is 
conjecture that it is conceivable it 
possibly could have started then and 
might have been aggravated in the service 
and that he has been having mood swings 
since then which had caused problems with 
interpersonal relationships and with his 
jobs but during all this time he was on 
alcohol and marijuana and certainly these 
conditions would cause similar problems 
for him.  

It was further noted that the first documentation of bipolar 
disorder was during the veteran's hospitalization by VA in 
August 1995, and that his previous treatment was with Dr. 
Colom, who had him on Xanax, which, it was noted, was not a 
treatment for bipolar disorder.  It was also noted that "One 
could probably infer back a year from his [August 1995] 
hospitalization for the beginning of his bipolar 
disability."

In October 1998, the Board reviewed the veteran's claim and 
remanded the case to the RO for additional evidence and a 
medical opinion.  Additional medical evidence, including VA 
and private medical records, was obtained and associated with 
the claims folder.  In response to a December 1998 letter 
from the RO, Dr. Colom replied that he no longer had the 
veteran's records, that the veteran had last been treated in 
September 1995, and that his diagnosis was borderline 
personality.  

In September 2001, the veteran's claim was reviewed by the VA 
physician who performed the January 1996 VA examination.  The 
physician reiterated in the report the Board's questions from 
the October 1998 remand.  The Board had asked the examiner to 
review the record and render an opinion on (1) when bipolar 
disorder was first shown, (2) whether bipolar disorder had 
its onset during service or, if preexisting, underwent a 
permanent increase during service, and (3) what evidence in 
the claims folder was relied on to support the conclusions 
reached.  The physician noted that the entire claims file was 
reviewed, including the records of hospitalization and 
service medical records, as well as the veteran's personnel 
records. 

With regard to the veteran's time in service, the physician 
noted that there were numerous disciplinary actions with such 
conduct as going AWOL and being caught in possession of 
marijuana on several occasions, which resulted in the veteran 
being court martialed and serving time in the brig.  "This 
would indicate that at the time he was in the service, the 
problem was drug use.  [There was] no notation of any 
behavior that would support the existence of a bipolar 
affective disorder at the time."  The physician also noted 
that the service medical records showed no mention of a 
euphoric mood, excitable behavior, or withdrawal or 
depression, and that after service the first documentation of 
treatment was in June 1992, when the veteran entered Valley 
Hope for alcohol problems and there was a notation in the 
record to rule out bipolar disorder.  The physician noted 
that the first diagnosis of bipolar affective disorder was 
made while the veteran was hospitalized at a VAMC in 
September 1995, and thereafter confirmed on subsequent 
admissions and on outpatient treatment which had consistently 
resulted in the diagnosis of bipolar affective disorder.  

The physician reviewed the veteran's background history 
including that he dropped out of the eleventh grade, did some 
work, and then at the age of 17 joined the service after 
getting into trouble for stealing a radio.  The veteran 
admitted other behavior problems early in the service such as 
writing bad checks.  The physician noted: 
Considering that bipolar disorder is 
predominately that of a mood disorder, 
indicators of it in the form of 
depression, despondency, hopelessness on 
one extreme and hyperactive behavior with 
lots of energy, lack of need for sleep, 
argumentative (sic), [and] 
hypertalkativeness[,] such evidence would 
support bipolar affective disorder, but 
that indication is absent from the 
record.  

In conclusion, judging by what is noted 
in the record, it would appear that the 
diagnosis of bipolar disorder was not 
noted while he was still in the service.  
Nor was it noted prior to his entering 
the service.  Going by the records, the 
first documentation of a diagnosis being 
made of bipolar affective disorder did 
not appear until 1995 during an admission 
to the [VAMC].

In a December 2001 letter, the veteran again provided the 
name and address of Dr. Colom, as well as repeating his dates 
of treatment.  He also wrote that his service medical records 
showed that he had received treatment for an inguinal hernia, 
which he claimed was caused by pulling repeatedly on his 
testicle, and was therefore a symptom that his bipolar 
disorder was present at that time.  In addition, he claimed 
as other evidence his financial situation after leaving the 
service which he claimed caused depression, and withdrawal 
shown by his never cooking again after his treatment for 
inguinal hernia in 1979. 

In January 2002 arguments, the veteran's representative 
claimed that the September 2001 medical opinion did not 
comply with the Board's remand instructions.  Specifically, 
it is claimed that the physician did not express an opinion 
or provide rationale for his conclusions, and that the 
physician merely stated that the condition was first 
diagnosed in 1993 (the date appears to be in error, as the 
September 2001 opinion actually states that the condition was 
first diagnosed in 1995).  The veteran's representative 
concluded that the examination report was inadequate as it 
"does not contain sufficient analysis as requested by the 
[Board's] remand" and requested that the claim be again 
remanded and the report returned for corrective action.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a supplemental 
statement of the case issued in October 2001 of the 
provisions of the VCAA and the evidence needed to establish 
entitlement to service connection. 

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his initial claim the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified in the March 
1996 rating decision of the reasons and bases for the denial 
of his claim and that he was further notified of this 
information in the August 1996 statement of the case, and the 
October 2001 supplemental statement of the case which 
informed him of the information and evidence needed to 
substantiate the claim.  Thus, the Board finds that VA has 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete, as well as the service personnel records and 
all records of postservice treatment identified by the 
veteran with the exception of records of his treatment by Dr. 
Colom.  When VA attempted to obtain Dr. Colem's records, he 
advised that he no longer had them.  

At the time of the Board's 1998 remand, the RO was asked to 
request any record of the veteran having been seen at a 
psychiatric clinic in about "March 1997 at Camp Lejeune."  
The date should have been "1977" and the request was 
predicated on the March 1977 service medical record entry 
appearing to note that the veteran had wanted to been seen at 
psychiatry.  On further review of the claims file, however, 
it is concluded that an additional attempt to obtain a March 
1977 psychiatric clinic record is not necessary.  First of 
all, the available service medical record clearly states that 
the veteran was told to return later than day to obtain a 
referral from a medical officer.  There is, however, no 
suggestion in the service medical records that he returned 
until two days later, when he was seen for an unrelated, 
physical complaint.  Additionally, on his VA claims form, the 
veteran did not report any in-service medical attention for 
psychiatric (or substance abuse) problems and he has not 
claimed to have received medical attention at a psychiatric 
clinic in service.  In fact, the record tends to show that he 
has neither alleged nor received such attention and it is 
clear that his psychiatric status was normal at discharge 
from service.  Accordingly, as there is no basis to assume 
that the veteran was seen at a psychiatric clinic in March 
1977, there is no need to seek a record that in all 
likelihood does not exist.

It is noted that VA outpatient records added to the claims 
file while the case was at the RO in remand status indicate 
that in January 1977 the veteran was awarded Social Security 
disability benefits and that it appears the RO did not try to 
obtain the Social Security records.  Mindful of VA's duty to 
obtain government records, the Board nevertheless concludes 
that based on the facts of this case, such records would not 
be relevant.  There is no dispute in this case as to whether 
the veteran actually has bipolar affective disorder inasmuch 
as the record sufficiently shows diagnoses of that disorder 
(in addition to substance abuse and a personality disorder).  
Nor is the degree of disability a matter in dispute at this 
time.  Thus, Social Security records pertaining to the grant 
of benefits in 1997 are deemed not relevant to the matter of 
whether the veteran's bipolar affective disorder originated 
in service twenty years earlier.  See 66 Fed. Reg. 45,631.   

The VA afforded the veteran examinations in January 1996 and 
in October 1997 and requested a medical opinion on the issue 
at hand which was provided in September 2001.  Neither the 
veteran nor his representative has identified any available 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of the claim.  The Board 
notes that the veteran and his representative were afforded 
ample opportunity to present evidence and argument in support 
of his claim.  There is sufficient evidence of record to 
decide the claim, and VA has satisfied its duties to notify 
and to assist the veteran.  


Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service if manifested to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

The initial competent evidence of bipolar affective disorder 
is many years after service, despite the veteran's belief 
that his behavioral/disciplinary difficulties in service were 
evidence of bipolar disorder.  The evidence shows that his 
substance abuse predated service and that he had had other 
behavioral problems before entering service.  There is 
nothing in the service personnel or medical records to 
indicate that his drug-related or other prohibited behavior 
during service was a symptom or manifestation of bipolar 
disorder.  Additionally, neither the Baptist Medical Center 
nor the Valley Hope Association medical records, which 
provide the earliest post-service evidence regarding the 
veteran's psychiatric status, show an established diagnosis 
of bipolar disorder, although such was suspected in 1992 when 
he was treated at Hope Valley.   

The veteran's account to the January 1996 VA examiner that 
during service he was depressed and treated his depression 
with drugs and alcohol, is not credible.  In that regard, 
that history was not given until he was claiming VA 
disability benefits and was not noted in earlier medical 
records.  Neither the Baptist Medical Center nor the Hope 
Valley records support such a history.  In fact the Hope 
Valley records reflect a "military history" that notes the 
veteran's disciplinary/drug problems but clearly dates his 
depression to a post-service divorce.  In the same report he 
was noted to state that his drug and alcohol use had caused 
problems in the military, his divorce, and problems with 
relatives and at work, with no indication that in-service 
substance abuse was the result (rather than the cause) of 
difficulties in service.  

The results of the January 1996 and October 1997 VA 
examinations are no more than tentative and point only to the 
possibility of active service being the origin of the 
veteran's bipolar affective disorder.  Although the January 
1996 examiner noted a diagnosis of bipolar affective disorder 
with a period of onset "very possibly dating back to the 
time he was still in the service with drinking being a 
component of the bipolar affective disorder," this opinion 
also notes the veteran's allegation that he was depressed in 
service and treated his depression with drugs and alcohol.  
There is no credible and competent evidence to support that 
claim and the examiner failed to not the often reported 
history of alcohol and drug abuse pre-dating service and the 
veteran's history of depression originating in association 
with a divorce years after service.  Thus, the examiner's 
diagnosis of bipolar affective disorder "very possibly" 
dating back to service "with the drinking being a component 
of the condition" appears to be predicated only on the 
veteran's alleged history that he treated his mental problems 
in service with alcohol and drugs.  

The October 1997 VA examiner noted that although it was 
"conceivable" that the veteran might have been bipolar 
during service, there were no records to support that and 
that the first diagnosis of bipolar disorder was many years 
after service.  That examiner discussed the veteran's case 
with two other psychiatrists and all they could say, based on 
"conjecture," was that it was conceivable that bipolar 
disorder possibly could have started in service and "might 
have been aggravated" in service.  This opinion is 
speculative at best, as is further illustrated by the 
statement that the veteran's problems since service, which he 
claimed resulted from his psychiatric disorder, may have 
instead been caused by his use of alcohol and drugs.  The 
only conclusion based on the probative and competent evidence 
is that the first documentation of bipolar disorder was in 
1995, and that one could "probably" infer the beginning of 
bipolar disorder to have been a year earlier.  While this 
statement is also tentative, the use of the word "probably" 
makes it less speculative than opinions that rely on 
"conjecture," "possibly could have," "might have," and 
the like.  As such, this report more strongly supports the 
conclusion that the veteran's bipolar affective disorder was 
not present during service or until many years thereafter.  

The most complete analysis of the origin of the veteran's 
bipolar affective disorder is in the September 2001 VA 
opinion, which is not based merely on conjecture but 
represents a deduction based on a sound analysis of the 
veteran's psychiatric history.  The physician who gave the 
opinion also performed the January 1996 examination, which 
apparently relied on the veteran's self-reported history.  
However, in formulating the September 2001 opinion, the 
physician gave a thorough recitation of the relevant medical 
evidence contained in the claims file, as well as the service 
personnel records.  The physician analyzed each relevant 
period of the veteran's life, from his time before service, 
his time in service, and finally his postservice condition 
looking to each period for evidence to support the existence 
of a bipolar affective disorder.  The physician noted that 
bipolar disorder was predominantly a mood disorder, with 
indicators of depression on one extreme, and hyperactive 
behavior on the other.  Looking at each aspect of the 
veteran's recorded behavior, he noted that there were no 
indicators of bipolar affective disorder before or during 
service.  For example the examiner noted that during service 
there was "no mention of any euphoric mood, excitable 
behavior, or becoming withdrawn and depressed" and therefore 
"no notation of any behavior that would support a diagnosis 
of bipolar affective disorder at that time."  This degree of 
detail and analysis contrasts sharply with the earlier 
opinions which merely speculate that bipolar affective 
disorder could have originated in service.

The physician provided a less detailed analysis of the post-
service medical records, noting that the first documentation 
of the veteran's treatment post-service was in 1992, when he 
was hospitalized for treatment for alcohol and drug use and 
the diagnosis of "possible bi-polar affect disturbance" was 
given.  Although records in exist of his treatment in 1986 at 
the Baptist Medical Center, this was only for alcohol and 
chemical dependency.  Thus, the physician was likely 
referring to the earliest date when bipolar disorder was 
noted in the medical records.  Regardless, the examiner's 
conclusions are supported by the medical evidence which shows 
the earliest post-service treatment of any kind in 1986, the 
earliest notation in the medical records of a possible 
diagnosis of bipolar affective disorder in 1992, and the 
earliest confirmed diagnosis of bipolar affective disorder in 
1995.

The Board notes the representative's argument that the 
September 2001 VA medical opinion was inadequate because it 
failed to state an opinion or provide a rationale for the 
conclusions; however, this argument simply is not supported 
by the record.  As noted above, the evaluation of the 
veteran's history was very thorough and complete, and the 
rationale was provided to support the conclusion that there 
was no evidence of bipolar affective disorder prior to or 
during service.  The representative's argument appears to 
focus on the observation of the physician that the earliest 
diagnosis of bipolar affective disorder did not appear in the 
record until 1995 (mistakenly referenced by the 
representative as 1993).  However, in discussing the facts, 
the physician noted that the evidence indicated the veteran's 
problem in service was "drug use," and that there was no 
notation to support the existence of bipolar disorder.  The 
physician also noted that although the veteran had had 
behavioral problems prior to and early during service, the 
indicators of a mood disorder were "absent from the 
record." The physician then concluded that based on the 
record, the initial diagnosis was in the 1990s.  Thus, the 
Board concludes that the physician essentially addressed the 
questions of whether bipolar affective disorder was present 
during service, or if preexisting, was aggravated during 
service.  One may reasonably infer from the absence of post-
service evidence of such a disorder until many years after 
service that bipolar affective disorder was not compensably 
manifested during the initial post-service year.  Thus, 
bipolar affective disorder may not be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veteran's statements made in 
written comments to VA regarding the origin of his bipolar 
affective disorder, and those told to medical examiners by 
way of relating his own history; however, the veteran's 
statements are not competent to establish service connection.  
In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(a)(1)).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(a)(2)).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The diagnosis and etiology of the veteran's 
psychiatric disorder is beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  

Nor is information in the medical records purporting to place 
the origin of the veteran's disorder during service competent 
if it is based entirely on the veteran's history as related 
to the examiner.  Evidence that is simply information 
recorded by a medical examiner and that is not enhanced by 
any additional medical comment by that examiner is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Board concludes that the probative, competent evidence 
shows that bipolar affective disorder was not present in 
service, or manifested to a compensable degree in the first 
year after service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001)  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  See also 38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to service connection for bipolar affective 
disorder is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

